J-A17022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.G., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 827 EDA 2022

                 Appeal from the Order Entered March 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0000699-2017

    IN THE INTEREST OF: E.D.G., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: N.T., FATHER                    :
                                               :
                                               :
                                               :
                                               :   No. 828 EDA 2022

                Appeal from the Decree Entered March 15, 2022
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                        No(s): CP-51-AP-0000124-2022


BEFORE:      PANELLA, P.J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY NICHOLS, J.:                          FILED NOVEMBER 14, 2022

        N.T. (Father) appeals from the decree and order granting the petitions

filed by the Philadelphia County Department of Human Services (DHS),

involuntarily terminating his parental rights to his minor son, E.G (Child), and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A17022-22



changing Child’s permanency goal to adoption.1 Father argues that the trial

court erred in concluding that DHS presented clear and convincing evidence

supporting the termination of his parental rights and in changing Child’s

permanency goal to adoption. We affirm.

       The facts underlying this matter are well known to the parties. On March

20, 2017, DHS obtained an order of protective custody (OPC) for Child after

receiving reports that Mother had abandoned him with his maternal

grandmother.       See N.T Hr’g, 3/15/22, at 14-15.      At that time, Father’s

whereabouts were unknown. Id.

       The trial court held a shelter care hearing on March 22, 2017, at which

time Father was granted supervised visitation with Child. See Shelter Care

Order, 3/22/17, at 1.        On July 13, 2017, the trial court adjudicated Child

dependent. See Order of Adjudication, 7/13/17, at 1. At the time of the

dependency hearing, Father was incarcerated.         See id.   Nevertheless, the

court granted Father biweekly supervised visitation with Child. See id.

       Throughout the pendency of the case, the trial court held regular

permanency review hearings for Child. The court ordered Father to participate

in drug and alcohol treatment, parenting classes, and domestic violence

services, either while incarcerated or upon his release. Father did not provide

proof of completion for any of his permanency goals.
____________________________________________


1 On December 17, 2021, S.G. (Mother) signed the petition to voluntarily
relinquish her parental rights to Child. Trial Ct. Op., 9/27/22, at 1. The trial
court accepted the petition on March 15, 2022. See id. Mother did not file a
separate appeal and is not a party to the instant appeal.

                                           -2-
J-A17022-22



       On February 25, 2022, DHS filed a goal change petition and a petition

seeking the involuntary termination of Father’s parental rights. The trial court

held a combined termination and goal change hearing on March 15, 2022.2

DHS presented the testimony of Community Umbrella Agency (CUA) case

manager Beverly Jackson, and A.B., Child’s foster parent. Father testified on

his own behalf.

       Ms. Jackson testified that throughout the history of the case, Father’s

single case plan objectives remained the same: maintain communication with

CUA, attend parenting classes and drug and alcohol treatment, and remain

consistent with visitation. N.T. Hr’g, 3/15/22, at 16. Ms. Jackson also stated

that she personally provided Father and his prison counselor with her contact

information, and that the address and phone number for CUA did not change

at any point during the case. Id. at 20-22. However, Ms. Jackson stated that

Father contacted her only one time and did not send letters or gifts for Child.

Id. at 21-26.



____________________________________________


2 Jay Stillman, Esq., served as Child’s guardian ad litem (GAL) throughout the
proceedings. Attorney Stillman argued that terminating Father’s parental
rights was in Child’s best interests. N.T. Hr’g, 3/15/22, at 2-6, 47-48. Regina
Charles-Asar, Esq., served as Child’s legal counsel during the termination
proceedings, and appeared at the hearing on his behalf. See id. at 2-6; see
also In re Adoption of K.M.G., 240 A.3d 1218 (Pa. 2020). Attorney Charles-
Asar testified that Child was too young to give a preferred outcome and did
not understand adoption. N.T. Hr’g, 3/15/22, at 34. However, during her
meetings with Child, she observed that Child considered his foster family his
family and home, he was comfortable and bonded with his foster family
members, and he referred to his foster parent as “Mom.” See id.

                                           -3-
J-A17022-22



      Ms. Jackson also testified that she made “multiple attempts in trying to

get [Child] to have a virtual visit with [Father]” while Father was incarcerated

at SCI Benner, and she explained that it was “difficult to get through to

anyone” at the prison. Id. at 24. However, Ms. Jackson testified that even

after Father was released from prison, he did not consistently attend

supervised visitation with Child or complete his other objectives such as

parenting, housing, and drug and alcohol treatment. Id. at 17-18.

      Ms. Jackson stated that she did not believe that Child shared a parental

bond with Father. Id. at 23. Child never asked about Father, and in the five

years that Child has been in care, Father did not provide any meaningful care

to him. Id. Child has lived with his pre-adoptive foster parent, A.B., since

June 2018 and shares a parental bond with her. Id. at 22. A.B. provides for

all of Child’s needs and has created a nurturing environment for him. Id. at

23-28. Ms. Jackson did not believe Child would suffer irreparable harm from

the termination of Father’s parental rights but would suffer harm if he were

removed from A.B.’s care. Id. at 26.

      A.B. testified that Child has lived with her since he was seventeen

months old.    Id. at 31.    During this time, Father attended two or three

supervised, one-hour visits with Child. Id. at 31-32. A.B. wishes to adopt

Child, and Child refers to A.B. as “Mom.” Id. at 33.

      Father testified that he was incarcerated at the time of Child’s birth until

early 2017.   Id. at 36. A few months after his release, Father was again

arrested and incarcerated for an additional three years.        Id.   Father was

                                      -4-
J-A17022-22



released in early 2021 and arrested again a few months later. Id. At the time

of the termination hearing, Father was incarcerated with a minimum release

date of October 23, 2022, and maximum release date of April 23, 2023.

Father admitted that he had been out of prison for only six or seven months

during Child’s life. Id. at 36-37.

       When asked about the frequency of his visits with Child, Father testified:

       Well, from the point I got locked up in October,[3] I was in contact
       with [Child’s] mother, [who] was doing visitation on Thursdays. I
       would set it up to where I would be able to get on the phone or I
       would do video visitations with her and I would be able to
       communicate with [Child] like that. I would be able to talk to him
       through video visitation with her. And I was doing -- whenever
       she would get him, I would call her at the time and do a video
       visitation and I’d be able to talk to him like that.

Id. at 39.

       Father stated that when he was incarcerated at SCI Smithfield, he spent

thirty days in quarantine, followed by thirty days in solitary confinement,

during which time he was unable to speak with anyone. Id. Father stated

that he was later moved to SCI Benner, where he completed a thirty-day

quarantine and then attempted to contact Ms. Jackson about visitation. Id.

at 39-40.

       Father stated that he was aware of the court orders requiring him to

complete drug and alcohol counseling and violence prevention classes. Id. at

38. Father claimed to be involved in a three-month program called “Thinking
____________________________________________


3 It is unclear from the record where Father was incarcerated before he was
transferred to SCI Smithfield.

                                           -5-
J-A17022-22



for a Change,” and stated that he had previously completed six months of the

required treatment. Id. However, he acknowledged that SCI Benner did not

provide parenting classes.     Id.   When asked whether he faced barriers in

communicating with people outside of the prison, Father replied: “No. I have

to put numbers on my list . . . . They got to do a background check on that

person to be able to get on my phone list.       [I] can communicate through

personal letters . . . .” Id. at 41. Father admitted he had never sent any

letters or gifts to Child. Id. at 45.

      At the conclusion of the hearing, the trial court terminated Father’s

parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b),

and changed Child’s permanency goal to adoption.

      Father simultaneously filed a timely notice of appeal and a statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i). Following

remand, the trial court issued a Pa.R.A.P. 1925(a) opinion addressing Father’s

claims.

      On appeal, Father raises the following issues, which we have re-ordered

as follows:

      1. Did the [trial court] err in terminating parental rights where the
         Commonwealth, in the form of the prison, interfered with
         Father’s ability to communicate with the CUA worker and
         [Child,] by failing to have telephone systems with voice mail
         and by failing to set up virtual visits with [Child]?

      2. Did the [trial court] err in granting the goal change from
         reunification to adoption where Father would be released from
         custody in a few months?



                                        -6-
J-A17022-22



Father’s Brief at 7-8 (formatting altered).

                      Termination of Parental Rights

      In his first claim, Father challenges the trial court’s order involuntarily

terminating his parental rights.

      We begin by stating our standard of review:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations omitted and formatting

altered). “[T]he trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”    In re Q.R.D., 214 A.3d 233, 239 (Pa.

Super. 2019) (citation omitted).

      The burden is on the petitioner “to prove by clear and convincing

evidence that [the] asserted grounds for seeking the termination of parental

rights are valid.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009). We

have explained that “[t]he standard of clear and convincing evidence is

defined as testimony that is so clear, direct, weighty and convincing as to




                                      -7-
J-A17022-22



enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (citation and quotation marks omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We note

that we need only agree with the trial court as to any one subsection of Section

2511(a), as well as Section 2511(b), to affirm an order terminating parental

rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

                             Section 2511(a)(2)

      Initially, we note that Father does not specifically direct his arguments

to any specific subsection of the statute. Instead, Father argues that the trial

court erred in terminating his parental rights under Section 2511(a). Father’s

Brief at 26-31. Nevertheless, in support of his challenge to the sufficiency of

the evidence supporting the termination of his parental rights, he asserts that

SCI Benner failed to provide for “communications between prison staff as well

as inmates with outside social workers . . . and failure of the Pennsylvania

                                      -8-
J-A17022-22



prison to provide for visits between prisoners and their children through

video.” Id. at 28. He argues that the prison’s failings prevented him from

maintaining a relationship with Child.     See id. at 30.   Essentially, Father

concludes that the prison prevented him from rectifying his parental

incapacity. See id.

     Section 2511(a)(2) provides, in relevant part, as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.—The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                 *    *     *

        (2) The repeated and continued incapacity, abuse, neglect or
        refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for his
        physical or mental well-being and the conditions and causes of
        the incapacity, abuse, neglect or refusal cannot or will not be
        remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

     To satisfy the requirements of [Section] 2511(a)(2), the moving
     party must prove (1) repeated and continued incapacity, abuse,
     neglect or refusal; (2) that such incapacity, abuse, neglect or
     refusal caused the child to be without essential parental care,
     control or subsistence; and (3) that the causes of the incapacity,
     abuse, neglect or refusal cannot or will not be remedied. The
     grounds for termination are not limited to affirmative misconduct,
     but concern parental incapacity that cannot be remedied.

In re C.M.K., 203 A.3d 258, 262 (Pa. Super. 2019) (citations and quotation

marks omitted).

     Further, this Court has explained:


                                     -9-
J-A17022-22


      The grounds for termination of parental rights under Section
      2511(a)(2), due to parental incapacity that cannot be remedied,
      are not limited to affirmative misconduct.

      Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
      parent’s refusal or failure to perform parental duties, but instead
      emphasizes the child’s present and future need for essential
      parental care, control or subsistence necessary for his physical or
      mental well-being. Therefore, the language in subsection (a)(2)
      should not be read to compel courts to ignore a child’s need for a
      stable home and strong, continuous parental ties, which the policy
      of restraint in state intervention is intended to protect. This is
      particularly so where disruption of the family has already occurred
      and there is no reasonable prospect for reuniting it.

      Thus, while sincere efforts to perform parental duties, can
      preserve parental rights under subsection (a)(1), those same
      efforts may be insufficient to remedy parental incapacity under
      subsection (a)(2). Parents are required to make diligent efforts
      toward the reasonably prompt assumption of full parental
      responsibilities. A parent’s vow to cooperate, after a long period
      of uncooperativeness regarding the necessity or availability of
      services, may properly be rejected as untimely or disingenuous.

In re Z.P., 994 A.2d 1108, 1117-18 (Pa. Super. 2010) (citations omitted and

formatting altered).

      With respect to incarcerated parents, our Supreme Court has held that

“incarceration, while not a litmus test for termination, can be determinative of

the question of whether a parent is incapable of providing essential parental

care, control[,] or subsistence[.]” In re Adoption of S.P., 47 A.3d 817, 830

(Pa. 2012) (citation and quotation marks omitted). Further,

      [e]ach case of an incarcerated parent facing termination must be
      analyzed on its own facts, keeping in mind . . . that the child’s
      need for consistent parental care and stability cannot be put aside
      or put on hold. Parental rights are not preserved by waiting for a
      more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs. Rather, a parent must utilize all

                                     - 10 -
J-A17022-22


      available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship.
      Importantly, a parent’s recent efforts to straighten out [his] life
      upon release from incarceration does not require that a court
      indefinitely postpone adoption.

Interest of K.M.W., 238 A.3d 465, 474 (Pa. Super. 2020) (en banc)

(citations omitted and formatting altered).        Additionally, this Court has

stressed that “a child’s life cannot be held in abeyance while a parent attempts

to attain the maturity necessary to assume parenting responsibilities.”

Interest of D.R.-W., 227 A.3d 905, 914 (Pa. Super. 2020) (citation omitted

and formatting altered).

      In the instant case, Child was almost six years old at the time of the

termination hearing. See N.T. Hr’g, 3/15/22, at 36, 41. During his testimony,

Father admitted that he had been incarcerated for all but six or seven

months of Child’s life. Father also testified to his inability to change his ways,

noting that he had been incarcerated for the majority of his life from the time

he was approximately thirteen years old. See id. at 42-43. Father testified

that although he had been released from custody several times, he was never

“on the street” for more than six months at a time. See id. However, even

while not incarcerated, Ms. Jackson testified that Father failed to consistently

attend visitation, attending only two or three one-hour visits with Child. See

id. at 17, 31-32.

      Further, although both Father and the CUA case manager testified

regarding the difficulties of setting up video visitation, the case manager also


                                     - 11 -
J-A17022-22



testified that Father never wrote letters or cards to Child, sent gifts, or

attempted to contact CUA in any other way.        See id. at 19-26. Although

Father claimed that he had written letters to CUA, the trial court credited Ms.

Jackson’s testimony over Father’s. See id. at 20-21, 25-26. While Father

testified that he had participated in some programming in the prison, as of

the date of the termination hearing, he had not provided proof of completion

of any of his permanency goals and had never informed his case manager of

the same. See id. at 20-26, 38-39.

      In addressing the termination of Father’s parental rights, the trial court

emphasized that Father had not consistently visited with Child following his

release from prison, and that Father had not cared for Child or spent any time

with him outside of a small number of supervised visits. See id. at 49-51.

Additionally, the court noted that Father contacted his case worker only once,

and had never sent cards or letters to Child. See id. Although Father testified

that he wished to make a change in his life, the court observed that Father

had been in and out of prison since the age of twelve and that Child had been

in foster care since he was approximately seventeen months old. See id.

      In its Rule 1925(a) opinion, the trial court explained:

      Father’s current incarceration and his pattern of incarceration
      throughout most of [Child’s] life is highly relevant to whether
      Father is presently able to provide [Child] with proper parental
      care. Nevertheless, Father’s incarceration was not the sole reason
      this Court involuntarily terminated Father’s parental rights. While
      Father has been repeatedly incarcerated throughout the case,
      there were periods of time when Father was released from
      incarceration. However, Father failed to engage in his single case
      plan objectives and failed to consistently visit [Child] while out of

                                     - 12 -
J-A17022-22


     custody. The testimony reflects that Father attended only two or
     three in-person visits with [Child] throughout the time he was not
     incarcerated. Father participated in [Child’s] adjudicatory hearing
     and has been aware of his single case plan objectives, yet he failed
     to complete them.

     While there have been some limitations due to Father’s
     incarceration which have affected his ability to complete his SCP
     objectives, Father failed to make a substantial effort to overcome
     these obstacles. Ms. Jackson provided Father with her contact
     information, as well as the contact information and mailing
     address for the CUA agency. Father could have communicated
     with CUA by phone or by mail, yet Father failed to maintain
     consistent contact with CUA throughout the case. Father also
     failed to maintain meaningful contact with [Child] while in and out
     of incarceration. He never inquired into [Child’s] wellbeing and
     has never sent [Child] any letters, cards, or gifts throughout the
     time he has been in care despite having a mailing address and
     contact information for the CUA agency and case manager. Father
     was advised to add Ms. Jackson and [Child] to his prison contact
     list so that he could maintain contact with CUA and visit with
     [Child], but he failed to do so.

     For these reasons, Father has demonstrated that circumstances
     which brought [Child] into care continue to exist. Father is
     currently unable to provide proper care for [Child] due to his
     incarceration. His inaction and lack of meaningful contact in
     [Child’s] life [have] demonstrated that he cannot or will not
     remedy the conditions which led to placement once he is released
     from incarceration. Throughout the majority of the case and time
     that Father has been incarcerated, [Child] has been in the care of
     his Foster Parent. Foster Parent has been meeting [Child’s] basic
     needs, as well as his medical, emotional, and educational needs.
     Father has never provided parental care for [Child,] nor has he
     ever met any of [Child’s] needs. Due to Father’s repeated
     incarceration throughout his life, [Child] does not know Father as
     his father, does not look to him to meet his needs, and is not
     bonded to Father. [Child] has resided with the Foster Parent for
     most of his life, and she has essentially been the only parent he
     has ever known.

     The earliest date that Father could be released from SCI Benner
     is October 23, 2022. However, his maximum release date is
     October 23, 2024. At the time of the [termination of parental
     rights (TPR)] hearing in March 2022, Father’s parole hearing had

                                    - 13 -
J-A17022-22


      not occurred to determine a definite release date. At the time of
      the TPR hearing, Father had at least seven more months of
      incarceration before he would be eligible for parole. [Child] has
      been in care for over five years—almost his entire life. His
      permanency and stability should not be put on hold waiting to see
      if Father will be released from prison at his earliest release date
      and prepared for reunification.

Trial Ct. Op., 9/27/22, at 16-18 (formatting altered).

      Our review of the record confirms that the trial court’s findings are

supported by competent, clear, and convincing evidence.         See T.S.M., 71

A.3d at 267. Further, we find no error in the trial court’s legal conclusions.

Id. We recognize that Father has been incarcerated for a substantial portion

of Child’s life, and that there were limitations on Father’s ability to remedy his

parental incapacity during that time. However, as noted by the trial court, the

record reflects that Father failed to make any real efforts towards

reunification, either while he was in prison or after his release. See S.P., 47

A.3d at 830.     Therefore, the trial court did not abuse its discretion by

terminating Father’s parental rights to Child pursuant to Section 2511(a)(2).

See C.M.K., 203 A.3d at 262. Accordingly, Father is not entitled to relief.

                               Section 2511(b)

      Father also challenges the trial court’s termination under Section

2511(b).   However, Father does not address the requirements of Section

2511(b) with any specificity, nor does he make any argument regarding

Section 2511(b) in his brief. While we could find Father’s claim waived on this

basis, we will nonetheless address Child’s best interests on appeal. See In




                                      - 14 -
J-A17022-22



re C.L.G., 956 A.2d 999, 1009 (Pa. Super. 2008) (en banc) (addressing the

best interests of the child under Section 2511(b) sua sponte).

     Section 2511(b) states in relevant part:

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. . . .

23 Pa.C.S. § 2511(b).

     “[T]he focus in terminating parental rights is on the parent, under

Section 2511(a), whereas the focus in Section 2511(b) is on the child.”

C.L.G., 956 A.2d at 1008 (citation omitted). This Court has explained:

     While a parent’s emotional bond with his or her child is a major
     aspect of the subsection 2511(b) best-interest analysis, it is
     nonetheless only one of many factors to be considered by the
     court when determining what is in the best interest of the child.

     In addition to a bond examination, the trial court can equally
     emphasize the safety needs of the child, and should also consider
     the intangibles, such as the love, comfort, security, and stability
     the child might have with the foster parent. Additionally, . . . the
     trial court should consider the importance of continuity of
     relationships and whether any existing parent-child bond can be
     severed without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (citations

omitted and formatting altered).      “Common sense dictates that courts

considering termination must also consider whether the children are in a pre-




                                    - 15 -
J-A17022-22



adoptive home and whether they have a bond with their foster parents.”

T.S.M., 71 A.3d at 268 (citation omitted).

      “In cases where there is no evidence of any bond between the parent

and child, it is reasonable to infer that no bond exists. The extent of any bond

analysis, therefore, necessarily depends on the circumstances of the particular

case.”   In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super. 2008) (citation

omitted). The question is whether the bond between the parent and the child

“is the one worth saving or whether it could be sacrificed without irreparable

harm to” the child. Id. at 764. “Section 2511(b) does not require a formal

bonding evaluation” and caseworkers may offer their opinions and evaluations

of the bond. Z.P., 994 A.2d at 1121 (citation omitted).

      In weighing the bond considerations pursuant to Section 2511(b),

“courts must keep the ticking clock of childhood ever in mind. Children are

young for a scant number of years, and we have an obligation to see to their

healthy development quickly. When courts fail, . . . the result, all too often,

is catastrophically maladjusted children.” T.S.M., 71 A.3d at 269. Finally, we

reiterate that the court may emphasize the safety needs of the child. In re

N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

      Here, at the termination hearing, Ms. Jackson’s testimony established

that Father had seen Child only a handful of times over the last five years,

and that they did not share any bond, let alone a parent-child bond. See N.T.

Hr’g, 3/15/22, at 23-25, 31-36, 41. The record also reflects that Child has a

healthy, loving parental bond with A.B., and Child calls A.B. “Mom.” See id.

                                     - 16 -
J-A17022-22



at 23-28.   Further, Father did not testify regarding the existence of any

parental bond with Child and admitted he had never sent him a letter, card,

or gift. See id. at 36-45.

      In addressing Child’s best interests, the trial court explained:

      [Child] would not suffer any irreparable harm if Father’s parental
      rights were terminated. [Child] has been in DHS care since an
      OPC was obtained in March 2017. He has continuously resided
      with his current Foster Parent since June 2018 when he was
      approximately 17 months old. [Child] is now six years old and
      has spent his entire life outside of the care and control of Father.
      There was compelling testimony presented at the TPR hearing that
      [Child] does not know Father as his Father, and he does not have
      a parent-child bond with him. Furthermore, Father’s visits with
      [Child] continue to be supervised and have never progressed to
      unsupervised. During the short periods of time when Father was
      not incarcerated, he did not consistently visit [Child]. Father
      testified that he could communicate with the outside world as long
      as he added individuals to his contact list. While one of Father’s
      SCP objectives was to add CUA and [Child] to his contact list, there
      is no testimony that Father ever did so. Nevertheless, Ms. Jackson
      made several attempts to arrange virtual visits between Father
      and [Child] at the prison and help Father establish a relationship
      with [Child].

      In determining the best interest of the child, this court must
      consider the needs and welfare of the child such as love, comfort,
      security, and stability. [Child] does not look to Father to meet
      these needs. Throughout the time [Child] has been in DHS care,
      Father has never been a parent to [Child] and has never spent
      any time with [Child] outside of supervised visits. Father has
      never provided [Child] with care and comfort, nor has he attended
      to [Child’s] medical, emotional, or educational needs. Throughout
      the time he was incarcerated, Father never sent [Child] any
      letters, cards, or gifts although CUA case manager provided him
      with a mailing address. While Father asserts that he wants to be
      a part of [Child’s] life, it is clear that Father is not in a position
      where [he] is able to be reunified with [Child].

      On the contrary, [Child’s] foster parent provides him with love,
      support, care, comfort and stability. [Child] looks to her to meet

                                     - 17 -
J-A17022-22


      his basic needs. Ms. Jackson testified that [Child] shares a
      parental bond with his foster parent, and described their
      relationship as “very nurturing.” He is well-adjusted in the home
      and has lived there most of his life. [Child’s] Foster Parent
      [testified that Child] calls her “mom” and she considers him as her
      child. Additionally, Foster Parent’s home is a pre-adoptive home
      for [Child]. [Child’s legal] counsel had the opportunity to observe
      [Child] in Foster Parent’s home. [Child’s legal] counsel stated that
      another child also lives in Foster Parent’s home, who [Child]
      considered his sibling. She stated that while [Child] did not
      understand the concept of adoption, he considered the Foster
      Parent and foster-sibling to be his family and home. [Child’s legal]
      counsel indicated that [Child] appeared comfortable, at ease, and
      bonded with everyone in the home. Ms. Jackson testified that
      [Child] would suffer irreparable harm if he were removed from
      Foster Parent’s home.

      Clear and convincing evidence has been presented to establish
      that there would be no irreparable harm caused to [Child] if this
      court terminated Father’s parental rights.    [Child] deserves
      permanency and should not wait indefinitely.

Trial Ct. Op., 9/27/22, at 23-25 (formatting altered).

      Following our review of the record, we discern no abuse of discretion by

the trial court. See T.S.M., 71 A.3d at 267. The record supports the trial

court’s conclusion that there was no bond between Father and Child, that A.B.

fulfills a parental role for Child, and that there would be no irreparable harm

to Child if Father’s parental rights were terminated. See K.Z.S., 946 A.2d at

764. Accordingly, the trial court did not abuse its discretion in concluding that

the termination of Father’s parental rights would best serve Child’s

developmental, physical, and emotional needs and welfare. See C.L.G., 956

A.2d at 1008-10. Therefore, Father is not entitled to relief on this issue.




                                     - 18 -
J-A17022-22



                                Goal Change

      In his final issue, Father contends that the trial court erred in changing

Child’s permanency goal to adoption. Father’s Brief at 22-26. Father contends

that the trial court should have considered that Father could have been

released from custody as soon as October 23, 2022, and that Child could have

continued to reside with his foster parent until that time. See id. at 25-26.

Father contends that upon release, he would have had the opportunity to build

a relationship with Child and demonstrate that the reasons for Child’s

placement in foster care had been successfully alleviated. See id. at 26.

      At the outset, we note that Father’s challenge to the goal change is moot

based on our decision to affirm the order terminating Father’s parental rights

under Section 2511(a)(2) and (b). See Interest of A.M., 256 A.3d 1263,

1272-73 (Pa. Super. 2021).      In any event, for the reasons stated herein

concerning Child’s best interests, we discern no abuse of discretion or error of

law in the trial court’s determination that a goal change to adoption was in

Child’s best interests. See 42 Pa.C.S. § 6351(f) (setting forth the factors for

a goal change determination); In re R.M.G., 997 A.2d 339, 345, 347 (Pa.

Super. 2010) (noting that “goal change decisions are subject to an abuse of

discretion standard of review” and that a child’s safety, permanency, and well-

being take precedence over all other considerations in a goal change decision

(citation omitted)).

      Therefore, even if we were to consider Father’s challenge to the order

changing Child’s goal to adoption, we would not disturb the trial court’s

                                     - 19 -
J-A17022-22



determination that Child’s need for permanency outweighed Father’s hopes to

reunify with Child in the future. See R.M.G., 997 A.2d at 347. For these

reasons, we affirm the trial court’s order.

      Decree affirmed. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2022




                                     - 20 -